Exhibit 10.6
 
ALY ENERGY SERVICES, INC.
OMNIBUS INCENTIVE PLAN

 
1. Plan.
 
  This Aly Energy Services, Inc. Omnibus Incentive Plan (this “Plan”) was
adopted by Aly Energy Services, Inc. (the “Company”) to attract and retain key
employees of the Company and its Subsidiaries, to attract and retain qualified
directors of the Company, to encourage the sense of proprietorship of such
employees and directors and to stimulate the active interest of such persons in
the development and financial success of the Company and its
Subsidiaries.  These objectives are to be accomplished by making Awards under
this Plan and thereby providing Participants with a proprietary interest in the
growth and performance of the Company and its Subsidiaries.
 
2. Definitions.
 
  As used herein, the terms set forth below shall have the following respective
meanings:
 
“Award” means the grant, by the Company pursuant to this Plan, of any Option,
SAR or Stock Award, whether granted singly, in combination or in tandem, to a
Participant pursuant to such applicable terms, conditions and limitations as the
Committee may establish in order to fulfill the objectives of this Plan.
 
“Award Agreement” means any agreement issued for and on behalf of the Company
setting forth, in writing, the terms, conditions and limitations applicable to
an Award.
 
“Board” means the Board of Directors of the Company.
 
“Change of Control” shall be deemed to have occurred when:
 
(a) any Person makes an acquisition (through purchase, merger or any other
transaction) of Outstanding Voting Stock and is, immediately thereafter, the
beneficial owner of 50% or more of the then Outstanding Voting Stock, unless,
immediately following such acquisition, individuals and entities that were
beneficial owners of the Outstanding Voting Stock immediately before such
acquisition beneficially own, directly or indirectly, more than 50% of the then
outstanding shares of voting stock of the Company; or
 
(b) Consummation of a Major Asset Disposition unless, immediately following such
Major Asset Disposition, individuals and entities that were beneficial owners of
the Outstanding Voting Stock immediately before such Major Asset Disposition
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of voting stock of the Company (if it continues to exist) and of the
entity that acquires the largest portion of such assets (or the entity, if any,
that owns a majority of the outstanding voting stock of such acquiring entity).
 
 
1

--------------------------------------------------------------------------------

 
 
(c) For purposes of the definition of a “Change of Control”,
 
(i) “Major Asset Disposition” means the sale or other disposition in one
transaction or a series of related transactions of 50% or more of the assets of
the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company will be based on fair market
value, as determined by a majority of the Incumbent Directors.
 
(ii) “Outstanding Voting Stock” means outstanding voting securities of the
Company (or any successor or resulting entity following the transaction)
entitled to vote generally in the election of directors; and any specified
percentage or portion of the Outstanding Voting Stock (or of other voting stock)
is determined based on the combined voting power of such securities.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” means the Board or such committee of the Board as is designated by
the Board to administer this Plan.
 
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
 
“Company” means Aly Energy Services, Inc., a Delaware corporation.
 
“Director” means an individual serving as a member of the Board.
 
“Disability” means (i) if the Participant is an Employee (whether or not the
Participant is also a Director), a disability that entitles the Employee to
benefits under the Company’s long-term disability plan, as may be in effect from
time to time, as determined by the plan administrator of the long-term
disability plan or (ii) if the Participant is a Nonemployee Director, a
disability whereby the Director is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.  Notwithstanding the foregoing, if
an Award is subject to Code Section 409A and the date of distribution may be
determined based on “Disability”, the definition of Disability shall conform to
the requirements of Treasury Regulation § 1.409A-3(i)(4)(i).
 
“Dividend Equivalents” means an amount equal to dividends and other
distributions (or the economic equivalent thereof) that are payable to
stockholders of record on a like number of shares of Common Stock.
 
“Effective Date” means the date the stockholders of the Company approve this
Plan.
 
“Employee” means an employee of the Company or any of its Subsidiaries.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
 
2

--------------------------------------------------------------------------------

 
 
“Fair Market Value” of a share of Common Stock means, as of a particular date,
the net amount that, in an arm’s length transaction, a willing purchaser would
pay for the share of Common Stock to a willing seller, neither of whom is under
any compulsion to purchase or sell, respectively, with both having reasonable
knowledge of the relevant facts.  The determination of the Fair Market Value of
a share of Common Stock shall be made by the Committee in its discretion acting
in good faith without regard to discounts for lack of marketability or minority
interests, and the Participants shall be notified of such
determination.  Following the closing of an Initial Public Offering, the Fair
Market Value of a share of Common Stock shall mean the closing price per share
of Common Stock on the principal national securities exchange or other market in
which trading in shares of Common Stock occurs on the applicable date (or if
there is no trading in the shares of Common Stock on such date, on the next
preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee).
 
“Holder” means, with respect to an Award, the Person holding such Award,
including the Participant or any transferee of such Award pursuant to Section
14.
 
“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Code Section 422.
 
“Initial Public Offering” means an underwritten public offering pursuant to an
effective registration statement under the Securities Act, covering the offer
and sale of shares of Common Stock of the Company to the public.
 
“Liquidity Event” means an Initial Public Offering or Change in Control of the
Company.
 
“Option” means a right, granted by the Company pursuant to this Plan, to
purchase a specified number of shares of Common Stock at a specified price.
 
“Nonemployee Director” means a Director who is not an employee of the Company or
any of its Subsidiaries.
 
“Nonqualified Option” means an Option that is not intended to comply with the
requirements set forth in Code Section 422.
 
“Participant” means an Employee or Nonemployee Director to whom an Award has
been made under this Plan.
 
“Performance Award” means an Award to a Participant which is subject to the
attainment of one or more Performance Goals.
 
“Performance Goal” means a standard established by the Committee, the
satisfaction of which shall determine in whole or in part whether a Performance
Award shall be earned.
 
“Person” means any individual, corporation, partnership, “group” (as such term
is used in Rule 13d-5 under the Exchange Act), association or other “person,” as
such term is used in Sections 13(d) and 14(d) of the Exchange Act, and the
related rules and regulations promulgated thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
“Plan” means the Aly Energy Services, Inc. Omnibus Incentive Plan, as amended
from time to time.
 
“Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.
 
“Restricted Stock Award” means an Award in the form of Restricted Stock.
 
“Restricted Stock Unit” means a unit that is restricted or subject to forfeiture
provisions evidencing the right to receive one share of Common Stock or cash
equal to the Fair Market Value of one share of Common Stock.
 
“Restricted Stock Unit Award” means an Award in the form of Restricted Stock
Units.
 
“SAR” means a right, granted by the Company pursuant to this Plan, to receive a
payment, in cash or Common Stock, equal to the excess of the Fair Market Value
of a share of Common Stock on the date the right is exercised over the Fair
Market Value of a share of Common Stock on the date of grant.
 
“Section 409A” means Code Section 409A, and related regulations and Treasury
pronouncements.
 
“Securities Act” means the Securities Act of 1933.
 
“Stock Award” means an award, granted by the Company pursuant to this Plan, in
the form of shares of Common Stock or units denominated in shares of Common
Stock, and includes Restricted Stock and Restricted Stock Units.  Stock Awards
do not include Options or SARs.
 
“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing 50% or more of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation, and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns 50% or more of
the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).
 
3. Eligibility.
 
(a) Employees.  Employees eligible for Awards under this Plan are those who hold
positions of responsibility and whose performance, in the judgment of the
Committee, can have a significant effect on the success of the Company and its
Subsidiaries.
 
(b) Directors.  Directors eligible for Awards under this Plan are those who are
Nonemployee Directors.
 
 
4

--------------------------------------------------------------------------------

 
 
4. Common Stock Available for Awards; Plan Limitations.
 
(a) Common Stock Available Under this Plan.  The maximum number of shares of
Common Stock that may be subject to Awards under this Plan shall be 340,000
shares (the “Maximum Share Limit”).  The number of shares of Common Stock that
are the subject of Awards under this Plan that are cancelled, terminated,
forfeited, redeemed or expire unexercised shall again immediately become
available for Awards hereunder as if such shares had never been the subject of
an Award.
 
Awards settled in cash shall not reduce the Maximum Share Limit under this
Plan.  If an Award expires or is terminated, cancelled or forfeited, the shares
of Common Stock associated with the expired, terminated, cancelled or forfeited
Awards shall again be available for Awards under this Plan.  The following
shares of Common Stock shall also again be available for Awards under this Plan:
 
(i) shares of Common Stock that are tendered by a Participant or withheld as
full or partial payment of minimum withholding taxes or as payment for the
exercise price of an Award; and
 
(ii) shares of Common Stock reserved for issuance upon grant of an SAR, to the
extent the number of reserved shares of Common Stock exceeds the number of
shares of Common Stock actually issued upon exercise or settlement of such SAR.
 
(b) Plan Limitations.  All shares of Common Stock available under this Plan
shall be available for Incentive Options and Stock Awards.  The Committee shall
adopt separate rules for tracking the Maximum Share Limit for Incentive Options
consistent with rules under Code Section 422, including, without limitation,
providing that shares of Common Stock repurchased from a vested Participant
shall not again become available for grant as Incentive Options.
 
(c) Adjustments.  The limitations set forth in this section are subject to
adjustment in accordance with Section 15 hereof.
 
(d) Other Actions.  The Committee may from time to time adopt and observe such
procedures concerning the counting of shares against the Plan maximum as it may
deem appropriate.  The Board, the Committee and the officers of the Company
shall from time to time take whatever actions are necessary to file any required
documents with governmental authorities, stock exchanges and transaction
reporting systems to ensure that shares of Common Stock are available for
issuance pursuant to Awards.
 
 
5

--------------------------------------------------------------------------------

 
 
5. Administration.
 
(a) Authority of the Committee.  This Plan shall be administered by the
Committee.  Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof.  The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan.  Subject to Section 5(c) and
Section 19 hereof, the Committee may, in its discretion, provide for the
extension of the exercisability of an Award, accelerate the vesting or
exercisability of an Award, eliminate or make less restrictive any restrictions
contained in an Award, waive any restriction or other provision of this Plan or
an Award or otherwise amend or modify an Award in any manner that is (i) not
adverse to the Participant to whom such Award was granted, (ii) consented to by
such Participant or (iii) authorized by Section 15(c) hereof; provided, however,
that no such action shall (1) permit the term of any Option or SAR to be greater
than ten years from the applicable grant date or (2) permit the extension of the
term of any outstanding Option or SAR such that the resulting term is greater
than ten years from the applicable grant date.  The Committee may correct any
defect or supply any omission or reconcile any inconsis­tency in this Plan or in
any Award in the manner and to the extent the Committee deems necessary or
desirable to further the purposes of this Plan.  Any decision of the Committee
in the interpretation and administration of this Plan shall lie within its sole
and absolute discretion and shall be final, conclusive and binding on all
parties concerned.
 
(b) Indemnity.  No member of the Board or the Committee or officer of the
Company to whom the Committee has delegated authority in accordance with the
provisions of Section 6 of this Plan shall be liable for anything done or
omitted to be done by him, by any member of the Board or the Committee or by any
officer of the Company in connection with the performance of any duties under
this Plan, except for his own willful misconduct or as expressly provided by
statute.
 
6. Delegation.
 
  The Committee may delegate to one or more subcommittees of the Committee,
another committee of the Board, the President and Chief Executive Officer of the
Company, or to other senior officers of the Company its authority or duties
under this Plan pursuant to such conditions or limitations as the Committee may
establish; provided, however, the Committee may not delegate to any officer of
the Company its authority to make Awards to any officer of the Company.  Any
such delegation hereunder shall only be made to the extent permitted by
applicable law.
 
7. Awards.
 
  Except as otherwise provided in Section 8 hereof pertaining to Awards to
Directors, the Committee shall determine the type or types of Awards to be made
under this Plan and shall designate from time to time the Participants who are
to be the recipients of such Awards.  Each Award shall be embodied in an Award
Agreement in such form as the Committee determines, which shall contain such
terms, conditions and limitations as shall be determined by the Committee in its
sole discretion, including any treatment upon death, Disability or a Change of
Control, and shall be issued for and on behalf of the Company.  Awards may
consist of those listed in this Section 7 and may be granted singly, in
combination or in tandem.  Awards may also be made in combination or in tandem
with, in replacement of, or as alternatives to, grants or rights under this Plan
or any other plan of the Company or any of its Subsidiaries, including this Plan
of any acquired entity.  All or part of an Award may be subject to conditions
established by the Committee, which may include, but are not limited to,
continuous service with the Company and its Subsidiaries, achievement of
specific business objectives, increases in specified indices, attainment of
specified growth rates and other measurements of performance.  Upon the
termination of employment by a Participant who is an Employee, any unexercised,
deferred, unvested or unpaid Awards shall be treated as set forth in the
applicable Award Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(a) Option.  An Award may be in the form of an Option.  An Option awarded
pursuant to this Plan may consist of an Incentive Option or a Nonqualified
Option.  The price at which shares of Common Stock may be purchased upon the
exercise of an Option shall be not less than the Fair Market Value of the Common
Stock on the date of grant.  The term of an Option shall not exceed ten years
from the date of grant.  Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any Options awarded pursuant to this
Plan, including the term of any Options and the date or dates upon which such
Options become exercisable, shall be determined by the Committee.
 
(b) Stock Appreciation Right.  An Award may be in the form of a SAR.  The strike
price for a SAR shall not be less than the Fair Market Value of the Common Stock
on the date on which the SAR is granted.  The term of a SAR shall not exceed ten
years from the date of grant.  Subject to the foregoing limitations, the terms,
conditions and limitations applicable to any SARs awarded pursuant to this Plan,
including the term of any SARs and the date or dates upon which such SARs become
exercisable, shall be determined by the Committee.  As of the date of grant of a
SAR, the Committee may specifically designate that the Award will be paid (i)
only in cash, (ii) only in Common Stock, or (iii) in such other form or
combination of forms as the Committee may elect or permit at the time of
exercise.
 
(c) Stock Award.  An Award may be in the form of a Stock Award.  The terms,
conditions and limitations applicable to any Stock Awards granted pursuant to
this Plan shall be determined by the Committee.
 
(d) Performance Award.  Without limiting the type or number of Awards that may
be made under the other provisions of this Plan, an Award may be in the form of
a Performance Award.  The terms, conditions and limitations applicable to any
Performance Awards granted to Participants pursuant to this Plan shall be
determined by the Committee.  The Committee shall set Performance Goals in its
discretion which, depending on the extent to which such Performance Goals are
met, will determine the value and/or amount of Performance Awards that will be
paid out to the Participant and/or the portion of an Award that may be
exercised.
 
8. Awards to Directors.  The Committee may grant a Nonemployee Director of the
Company one or more Awards, with the exception of Incentive Stock Options, and
establish the terms thereof in accordance with Section 7 and consistent with the
provisions therein for the granting of Awards to Employees.  Any such Award
shall be subject to the applicable terms, conditions and limitations set forth
in this Plan and the applicable Award Agreement.  Upon the termination of
service by a Participant who is a Nonemployee Director, any unexercised,
deferred, unvested or unpaid Awards shall be treated as set forth in the
applicable Award Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
9. Award Payment; Dividends and Dividend Equivalents; Voting.
 
(a) General.  Payment of Awards may be made in the form of cash or Common Stock,
or a combination thereof, and may include such restrictions as the Committee
shall determine, including, but not limited to, in the case of Common Stock,
restrictions on transfer and forfeiture provisions.  Subject to Section 19,
payment of Awards may be made in a single payment or transfer, in installments
or on a deferred basis.  For a Restricted Stock Award, the certificates
evidencing the shares of such Restricted Stock (to the extent that such shares
are so evidenced) shall contain appropriate legends and restrictions that
describe the terms and conditions of the restrictions applicable thereto.  For a
Restricted Stock Unit Award that may be settled in shares of Common Stock, the
shares of Common Stock that may be issued shall be evidenced by book entry
registration or in such other manner as the Committee may determine.
 
(b) Dividends and Dividend Equivalents.  Rights to (i) dividends will be
extended to and made part of any Restricted Stock Award and (ii) Dividend
Equivalents may be extended to and made part of any Restricted Stock Unit Award,
subject in each case to such terms, conditions and restrictions as the Committee
may establish.  Dividends and/or Dividend Equivalents shall not be made part of
any Options or SARs.
 
(c) Voting.  Except as otherwise provided in an Award Agreement, during the
period in which Stock Awards are subject to vesting provisions, the Participant
shall not have the right to vote the shares of Common Stock underlying such
Stock Award.
 
10. Special Limitations on Incentive Options
 
.  An Incentive Option may be granted only to an individual who is employed by
the Company or any parent or subsidiary corporation (as defined in Code Section
424) of the Company at the time the Option is granted.  To the extent that the
aggregate Fair Market Value (determined at the time the respective Incentive
Option is granted) of stock with respect to which Incentive Options are
exercisable for the first time by an individual during any calendar year under
all incentive stock option plans of the Company and its parent and subsidiary
corporations exceeds $100,000, such Incentive Options shall be treated as
Nonqualified Options.  The Committee shall determine, in accordance with
applicable provisions of the Code, Treasury regulations, and other
administrative pronouncements, which of a Participant’s Incentive Options will
not constitute Incentive Options because of such limitation and shall notify the
Participant of such determination as soon as practicable after such
determination.  No Incentive Option shall be granted to an individual if, at the
time the Option is granted, such individual owns stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or of
its parent or subsidiary corporation, within the meaning of Code Section
422(b)(6), unless (i) at the time such Option is granted, the option price is at
least 110% of the Fair Market Value of the Common Stock subject to the Option
and (ii) such Option by its terms is not exercisable after the expiration of
five years from the date of grant.  Except as otherwise provided in Code
Sections 421 or 422, an Incentive Option shall not be transferable otherwise
than by will or the laws of descent and distribution and shall be exercisable
during the Participant’s lifetime only by such Participant or the Participant’s
guardian or legal representative.
 
 
8

--------------------------------------------------------------------------------

 
 
11. Stock Option Exercise.
 
  The exercise price shall be paid in full at the time of exercise in cash or,
if permitted by the Committee and elected by the Participant, the Participant
may purchase such shares by means of the Company withholding shares of Common
Stock otherwise deliverable on exercise of the Award or tendering Common Stock
valued at Fair Market Value on the date of exercise, or any combination
thereof.  The Committee, in its sole discretion, shall determine acceptable
methods for Participants to tender Common Stock or other Awards.  The Committee
may provide for procedures to permit the exercise or purchase of such Awards by
use of the proceeds to be received from the sale of Common Stock issuable
pursuant to an Award (including cashless exercise procedures approved by the
Committee involving a broker or dealer approved by the Committee).  The
Committee may adopt additional rules and procedures regarding the exercise of
Options from time to time, provided that such rules and procedures are not
inconsistent with the provisions of this Section 11.
 
12. Taxes.
 
  The Company shall have the right to deduct applicable taxes from any Award
payment and withhold, at the time of delivery or vesting of cash or shares of
Common Stock under this Plan, an appropriate amount of cash or number of shares
of Common Stock or a combination thereof for payment of required withholding
taxes or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes; provided,
however, that the number of shares of Common Stock withheld for payment of
required withholding taxes must equal in value no more than the required minimum
withholding taxes.  The Committee may also permit withholding to be satisfied by
the transfer to the Company of shares of Common Stock theretofore owned by the
holder of the Award with respect to which withholding is required.  If shares of
Common Stock are used to satisfy tax withholding, such shares shall be valued
based on the Fair Market Value when the tax withholding is required to be made.
 
13. Amendment, Modification, Suspension or Termination.
 
  The Board may amend, modify, suspend or terminate this Plan (and the Committee
may amend or modify an Award Agreement) for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by
applicable law, except that (i) no amendment or alteration that would adversely
affect the rights of any Participant under any Award previously granted to such
Participant shall be made without the consent of such Participant and (ii) no
amendment or alteration shall be effective prior to its approval by
the  stockholders of the Company to the extent stockholder approval is otherwise
required by applicable legal requirements.  Notwithstanding any provision in
this Plan to the contrary, this Plan shall not be amended or terminated in such
manner that would cause this Plan or any amounts or benefits payable hereunder
to fail to comply with or be exempt from Section 409A, and any such amendment or
termination that may reasonably be expected to result in such failure shall be
of no force or effect.
 
14. Assignability.
 
  Unless otherwise determined by the Committee and provided in the Award
Agreement, no Award or any other benefit under this Plan shall be assignable or
otherwise transferable.  Any attempted assignment of an Award or any other
benefit under this Plan in violation of this Section 14 shall be null and void.
 
 
9

--------------------------------------------------------------------------------

 
 
15. Adjustments.
 
(a) The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its busi­ness or any merger or consolidation of the
Company, or any issue of bonds, deben­tures, preferred or prior pre­ference
stock (whether or not such issue is prior to, on a parity with or junior to the
Common Stock) or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding of any kind, whether or not of a character similar to that of
the acts or proceedings enumerated above.
 
(b) In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan and the number of shares of Common Stock available for issuance
pursuant to specific types of Awards as described in Section 4, (ii) the number
of shares of Common Stock covered by outstanding Awards, (iii) the exercise
price or other price in respect of such Awards, (iv) the appropriate Fair Market
Value and other price determinations for such Awards, and (v) any other
limitations contained within this Plan shall each be proportionately adjusted by
the Committee as appropriate to reflect such transaction.  In the event of any
other recapitalization or capital reorganization of the Company, any
consolidation or merger of the Company with another corporation or entity, the
adoption by the Company of any plan of exchange affecting the Common Stock or
any distribution to holders of Common Stock of securities or property (other
than normal cash dividends or dividends payable in Common Stock), the Committee
shall make appropriate adjustments to (1) the number of shares of Common Stock
reserved under this Plan and the number of shares of Common Stock available for
issuance pursuant to specific types of Awards as described in Section 4, (2) the
number of shares of Common Stock covered by outstanding Awards, (3) the exercise
price or other price in respect of such Awards, (4) the appropriate Fair Market
Value and other price determinations for such Awards, and (5) any other
limitations contained within this Plan; provided that such adjustments shall
only be such as are necessary to maintain the proportionate interest of the
holders of the Awards and preserve, without exceeding, the value of such Awards.
 
(c) In the event of a corporate merger, consolidation, acquisition of property
or stock, separation, plan of exchange, reorganization or liquidation, the
Committee may make such adjustments to Awards or other provisions for the
disposition of Awards as it deems equitable, and shall be authorized, in its
discretion, to (i) provide for the substitution of a new Award or other
arrangement (which, if applicable, may be exercisable for such property or stock
as the Committee determines) for an Award or the assumption of the Award (and
for awards not granted under this Plan), regardless of whether in a transaction
to which Code Section 424(a) applies, (ii) provide, prior to the transaction,
for the acceleration of the vesting and exercisability of, or lapse of
restrictions with respect to, the Award and, if the transaction is a cash
merger, provide for the termination of any portion of the Award that remains
unexercised at the time of such transaction, (iii) provide for the acceleration
of the vesting and exercisability of an Award and the cancellation thereof in
exchange for such payment as the Committee, in its sole discretion, determines
is a reasonable approximation of the value thereof, (iv) cancel any Awards and
direct the Company to deliver to the Participants who are the holders of such
Awards cash in an amount that the Committee shall determine in its sole
discretion is equal to the Fair Market Value of such Awards as of the date of
such event, which, in the case of any Option, shall be the amount equal to the
excess of the Fair Market Value of a share as of such date over the per-share
exercise price for such Option (for the avoidance of doubt, if such exercise
price is less than such Fair Market Value, the Option may be canceled for no
consideration), or (v) cancel Awards that are Options and give the Participants
who are the holders of such Awards notice and opportunity to exercise prior to
such cancellation.
 
 
10

--------------------------------------------------------------------------------

 
 
(d) No adjustment authorized by this Section 15 shall be made in such manner
that would result in this Plan or any amounts or benefits payable hereunder to
fail to comply with or be exempt from Section 409A, and any such adjustment that
may reasonably be expected to result in such failure shall be of no force or
effect.
 
16. Representations; Purchase for Investment.
 
  Each person receiving Awards pursuant to this Plan may be required by the
Company to give a representation in writing in form and substance satisfactory
to the Company to the effect that, among other things, he is acquiring such
Awards for his own account for investment and not with a view to, or for sale in
connection with, the distribution of such Awards or any part thereof.  No form
of payment shall be issued with respect to any Award, and no Award may be
transferred or assigned, unless the Company shall be satisfied in its sole
discretion that such issuance, transfer or assignment will be in compliance with
applicable federal and state securities laws.  Each Participant represents that
he is an employee, director, general partner or officer of the Company or its
Subsidiaries.
 
17. Restrictions.
 
  No Common Stock or other form of payment shall be issued or made with respect
to any Award unless the Company shall be satisfied based on the advice of its
counsel that such issuance or other payment will be in compliance with all
appli­cable federal and state securities laws.  Certificates evidencing shares
of Common Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law.  The Committee may cause a legend or legends to be placed upon
such certificates (if any) to make appropriate reference to such restrictions.
 
18. Unfunded Plan.
 
  This Plan is unfunded.  Although bookkeeping accounts may be established with
respect to Participants who are entitled to cash, Common Stock or rights thereto
under this Plan, any such accounts shall be used merely as a bookkeeping
convenience.  The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto, nor shall
this Plan be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto to be granted under this Plan.  Any liability or obligation of
the Company to any Participant with respect to an Award of cash, Common Stock or
rights thereto under this Plan shall be based solely upon any contractual
obligations that may be created by this Plan and any Award Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company.  None of the
Company, the Board or the Committee shall be required to give any security or
bond for the performance of any obligation that may be created by this
Plan.  With respect to this Plan and any Awards granted hereunder, Participants
are general and unsecured creditors of the Company and have no rights or claims
except as otherwise provided in this Plan or any applicable Award Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
19. Section 409A.
 
(a) Awards made under this Plan are intended to comply with or be exempt from
Code Section 409A, and ambiguous provisions hereof, if any, shall be construed
and interpreted in a manner consistent with such intent.  No payment, benefit or
consideration shall be substituted for an Award if such action would result in
the imposition of taxes under Code Section 409A.  Notwithstanding anything in
this Plan to the contrary, if any Plan provision or Award under this Plan would
result in the imposition of an additional tax under Code Section 409A, that Plan
provision or Award shall be reformed, to the extent permissible under Code
Section 409A, to avoid imposition of the additional tax, and no such action
shall be deemed to adversely affect the Participant’s rights to an Award.
 
(b) Unless the Committee provides otherwise in an Award Agreement, each
Restricted Stock Unit Award (or portion thereof if the Restricted Stock Unit
Award is subject to a vesting schedule) shall be settled no later than the 15th
day of the third month after the end of the first calendar year in which the
Award (or such portion thereof) is no longer subject to a “substantial risk of
forfeiture” within the meaning of Code Section 409A.  If the Committee
determines that a Restricted Stock Unit Award is intended to be subject to Code
Section 409A, the applicable Award Agreement shall include terms that are
designed to satisfy the requirements of Code Section 409A.
 
(c) If the Participant is identified by the Company as a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) on the date on which the
Participant has a “separation from service” (other than due to death) within the
meaning of Treasury Regulation § 1.409A-1(h), any Award payable or settled on
account of a separation from service that is deferred compensation subject to
Code Section 409A shall be paid or settled on the earliest of (i) the first
business day following the expiration of six months from the Participant’s
separation from service, (ii) the date of the Participant’s death, or (iii) such
earlier date as complies with the requirements of Code Section 409A.
 
20. Governing Law.
 
  This Plan and all determinations made and actions taken pursuant hereto, to
the extent not otherwise governed by mandatory provisions of the Code or the
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Texas.
 
21. Right to Continued Service or Employment.
 
  Nothing in this Plan or an Award Agreement shall interfere with or limit in
any way the right of the Company or any of its Subsidiaries to terminate any
Participant’s employment or other service relationship with the Company or its
Subsidiaries at any time, nor confer upon any Participant any right to continue
in the capacity in which he is employed or otherwise serves the Company or its
Subsidiaries.
 
22. Usage.
 
  Words used in this Plan in the singular shall include the plural and in the
plural the singular, and the gender of words used shall be construed to include
whichever may be appropriate under any particular circumstances of the
masculine, feminine or neuter genders.
 
 
12

--------------------------------------------------------------------------------

 
 
23. Headings.
 
  The headings in this Plan are inserted for convenience of reference only and
shall not affect the meaning or interpretation of this Plan.
 
24. Effectiveness.
 
  This Plan, as approved by the Board on May 2, 2013, shall be effective as of
the Effective Date.  This Plan shall continue in effect for a term of 10 years
commencing on the Effective Date, unless earlier terminated by action of the
Board.
 
Notwithstanding the foregoing, the adoption of this Plan is expressly
conditioned upon the approval by the holders of a majority of shares of voting
common stock on or before May 2, 2014.  If the stockholders of the Company
should fail to so approve this Plan on or before such date, (i) this Plan shall
not be of any force or effect, and (ii) any grants of Awards hereunder shall be
null and void.
 
[Next Page is Signature Page]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Aly Energy Services, Inc. has caused this Plan to be
executed by its duly authorized officer, effective as provided herein.
 

 
ALY ENERGY SERVICES, INC.
         
 
By:
/s/ Munawar H. Hidayatallah       Title: Chairman CEO                          

 
 
14

--------------------------------------------------------------------------------

 
 
                   
 